 1324 NLRB No. 163NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Health Management Associates of West Virginia,Inc. d/b/a Williamson Memorial Hospital andUnited Mine Workers of America, AFL±CIO.
Case 9±CA±35293November 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on September 12, 1997,the General Counsel of the National Labor Relations
Board issued a complaint on September 16, 1997, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 9±RC±16865. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint and asserting affirmative de-
fenses.On October 9, 1997, the General Counsel filed aMotion for Summary Judgment. On October 15, 1997,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. On October 29, 1997, the
Respondent filed a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the basis of its objections to the election
and the Board's unit determinations in the representa-
tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,has been engaged in the operation of an acute care
hospital in Williamson, West Virginia. During the 12-
month period preceding issuance of the complaint, the
Respondent, in conducting its operations described
above, derived gross revenues in excess of $250,000
and purchased and received at its Williamson, West
Virginia facility goods valued in excess of $50,000 di-
rectly from sources outside of the State of West Vir-
ginia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and a health care institution within the
meaning of Section 2(14) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 29, 1997, theUnion was certified on August 15, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time technical em-ployees, skilled maintenance employees, including
the maintenance specialist, and other nonprofes-
sional employees, including the emergency room
registration clerks, the out patient registration
clerks, medical records department employees, the
discharge planner, the human resources assistant,
dietary supervisors, maintenance specialist, linen/-
central sterilization technician and nursing admin-
istration secretary, employed by the Employer at
its Williamson, West Virginia facilities, but ex-
cluding all confidential employees, business office
clericals, including admission clerk, out patient
scheduling clerk, relief admission supervisor,
switchboard/PBX operator, data processing em-
ployees and accounting department employees,
and all professional employees, including reg-
istered nurses, physicians, the nuclear medicine-
lead technician/assistant manager of radiology
services and medical technologists, guards and su-
pervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn August 21, 1997, the Union requested the Re-spondent to bargain, and, on August 28, 1997, the Re-
spondent refused. We find that this refusal constitutes 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''an unlawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after August 28, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Health Management Associates of West
Virginia, Inc. d/b/a Williamson Memorial Hospital,
Williamson, West Virginia, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Mine Workersof America, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time technical em-ployees, skilled maintenance employees, including
the maintenance specialist, and other nonprofes-
sional employees, including the emergency room
registration clerks, the out patient registration
clerks, medical records department employees, the
discharge planner, the human resources assistant,dietary supervisors, maintenance specialist, linen/-central sterilization technician and nursing admin-
istration secretary, employed by the Employer at
its Williamson, West Virginia facilities, but ex-
cluding all confidential employees, business office
clericals, including admission clerk, out patient
scheduling clerk, relief admission supervisor,
switchboard/PBX operators, data processing em-
ployees and accounting department employees,
and all professional employees, including reg-
istered nurses, physicians, the nuclear medicine-
lead technician/assistant manager of radiology
services and medical technologists, guards and su-
pervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in West Virginia, copies of the attached
notice marked ``Appendix.''1Copies of the notice, onforms provided by the Regional Director for Region 9
after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since September 12, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 7, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3WILLIAMSON MEMORIAL HOSPITALAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United MineWorkers of America, AFL±CIO as the exclusive rep-
resentative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time technical em-ployees, skilled maintenance employees, including
the maintenance specialist, and other nonprofes-sional employees, including the emergency roomregistration clerks, the out patient registration
clerks, medical records department employees, the
discharge planner, the human resources assistant,
dietary supervisors, maintenance specialist, linen/-
central sterilization technician and nursing admin-
istration secretary, employed by us at our
Williamson, West Virginia facilities, but exclud-
ing all confidential employees, business office
clericals, including admission clerk, out patient
scheduling clerk, relief admission supervisor,
switchboard/PBX operators, data processing em-
ployees and accounting department employees,
and all professional employees, including reg-
istered nurses, physicians, the nuclear medicine-
lead technician/assistant manager of radiology
services and medical technologists, guards and su-
pervisors as defined in the Act.HEALTHMANAGEMENTASSOCIATESOF
WESTVIRGINIA, INC. D/B/AWILLIAM-SONMEMORIALHOSPITAL